      Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 1 of 11 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

 JANET YU,
 1756 W 33rd Basement
 Chicago, IL 60608                                 Civil Action No. _______

                                    Plaintiff,     JUDGE:

 v.                                                MAGISTRATE JUDGE:

 PUNMIT INC., dba OPART THAI
 HOUSE,
 C/O Registered Agent,
 1530 S State St #628,
 Chicago, IL 60605
                          Defendant.

                             COMPLAINT WITH JURY DEMAND

Now come Plaintiff, Janet Yu (“Plaintiff”) against Defendant Punmit Inc.(“Defendant”) for its

failure to properly compensate Plaintiff for work performed pursuant to the FLSA, violation of

recordkeeping standards under the FLSA, breach of contract, violation of the Illinois Personnel

Records Act, and violations of Illinois’s minimum wage provisions. The following allegations are

based on personal knowledge of the Plaintiff’s own conduct and are made on information and

belief as to the acts of others. Plaintiff hereby state as follows:

                                          I. THE PARTIES

          1.    Plaintiff Janet Hoiyin Yu (“Plaintiff”) is an individual and a resident of Illinois.

          2.    Plaintiff resides at 1756 W 33rd Basement Chicago, IL 60608.

          3.    Plaintiff was an ‘employee’ as defined by 29 U.S.C. § 203(E) and 820 Ill. Comp.

Stat. § 105/3(d).

          4.    Defendant is a domestic, for-profit company registered to do business in the United

States.

          5.    Defendant’s registered agent is Mary Punmit and is located at 1530 S State St. #628,

Chicago, IL 60605.
                                                                                                 Page 1
        Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 2 of 11 PageID #:2




         6.         Defendant is located at 1530 S State St., Chicago, IL 60605.

         7.         Defendant was an ‘employer’ as defined 29 U.S.C. § 203(D) and 820 Ill. Comp.

Stat. § 105/3(c).

                                   II. VENUE AND JURISDICTION

         8.         This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), the

Illinois Personnel Records Act, the Illinois Wage Act and employment contract violations.

         9.         Venue is proper in this forum pursuant to 28 U.S.C. §1391 as Plaintiff was

employed by the Defendant in this District, a substantial part of the events or omission giving rise

to the claims of Plaintiff occurred in this District, and the Defendant has done substantial business

in this District.

         10.        This Court has federal question jurisdiction over this action as to the FLSA claims

pursuant to 29 U.S.C. §§ 201, et seq. of the FLSA and 28 U.S.C. § 1331.

         11.        This Court has supplemental jurisdiction over this action as to the Illinois Wage

Act claims, the Illinois Personnel Records Act and the contract claims pursuant to 28 U.S.C. §

1367.

                                                III. FACTS

         12.        Plaintiff was employed by the Defendant from November 2015 and January 2020.

         13.        Defendant is a Thai food restaurant that has been operating for over 30 years in the

Chicago area.

         14.        Plaintiff was employed driving deliveries with her own vehicle.

         15.        In the first year and two months of her employment with the Defendant, Plaintiff

was compensated only with her delivery fee earned per delivery and tips earned on each delivery.

         16.        In 2017, Defendant agreed to pay Plaintiff at a rate of $5.95 an hour for five hours

per day, two (2) hours during the day during the lunch hour and three (3) hours in the evening for


                                                                                                  Page 2
        Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 3 of 11 PageID #:3




dinner. In addition to the hourly rate, Defendant still agreed to pay Plaintiff per delivery fee and

tips earned on each delivery.

         17.   The delivery fee earned was $3.00 per delivery.

         18.   The hourly rate paid by Defendant to Plaintiff starting in 2017 was below both the

federal and Illinois minimum wage.

         19.   Pursuant to the 29 U.S.C. 206, the applicable federal minimum wage between 2015

and 2020 was $7.25 an hour.

         20.   Pursuant to 820 Ill. Comp. Stat. § 105/4(a)(1), the applicable Illinois minimum

wage between 2015 and 2019 was $8.25.

         21.   Pursuant to 820 Ill. Comp. Stat. § 105/4(a)(1), the applicable Illinois minimum

wage between 2015 and 2019 was $9.25.

         22.   While employed by Defendant, the Plaintiff did not participate in any minimum

wage exempt activities pursuant to 29 U.S.C.A. § 213 and 820 Ill. Comp. Stat. § 105/4(a)(20(e).

         23.   Defendant did not pay Plaintiff for all hours worked. Plaintiff typically worked an

average of 10 hours per day, despite only being paid $5.95 hourly for five (5) hours each day.

         24.   Plaintiff typically worked approximately five and half (5.5) days a week. Plaintiff

worked form about 11:00AM to 9:00PM on Mondays, Tuesdays, and Wednesdays. On Fridays,

Plaintiff typically worked from 5:00pm to 10:00pm. On Saturdays and Sundays, Plaintiff typically

worked from 11:00 am to 10:00pm.

         25.   Plaintiff’s typical work week was around 57 hours.

         26.   Plaintiff kept thorough records of her work performed and wages earned, but states

that Defendant did not keep record of her hours worked, her pay scale, her overtime or her wages

owed.

         27.   Plaintiff has stated that she would often have to remind Defendant to pay her and

would pay her less than the amount owed to her according to Plaintiff’s records.
                                                                                              Page 3
      Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 4 of 11 PageID #:4




       28.     Plaintiff was never considered an independent contractor by the Defendant

evidenced by receiving a W-2 tax form during the years she worked for the Defendant.

       29.     Plaintiff’s counsel contacted Defendant on April 14, 2020 in an attempt to gather

personnel information pursuant to 820 Ill. Comp. Stat. § 105/8. As of this Complaint, Plaintiff

never received a response from Defendant, violating 820 Ill. Comp. Stat. § 105/8.

                                    IV. CAUSES OF ACTION

                                            COUNT I:
                         Violation of the Illinois Personnel Records Act
                                   820 Ill. Comp. Stat. § 40/2

       30.     All previous paragraphs are incorporated as though fully set forth herein.

       31.     The Illinois Personnel Records Review Act (“PRRA”) requires employers to

provide without charge, upon request by an employee or person acting on behalf of an employee

information regarding the “name, address, occupation, pay rate, hours worked for each day

worked, and each amount paid for the specific employee who has requested that specific

employee’s own information.”

       32.     On April 14, 2020, Plaintiff’s counsel, acting on behalf of an employee, requested

that Defendant forward any and all documents concerning Plaintiff’s hours worked, wages paid

during her employment (including specific deductions made), as well as Plaintiff’s complete,

unredacted personnel files and employee handbook within seven (7) business days.

       33.     To date, Defendant has failed to provide a response to Plaintiffs counsel’s request

in violation of PRRA.

       34.     As a result of this willful failure to comply with the statute, Plaintiff is entitled to

an Order by this Court for Defendant to produce all requested documents and finding Defendant

in violation of 820 Ill. Comp. Stat. § 40/2.




                                                                                                  Page 4
      Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 5 of 11 PageID #:5




                                            COUNT II:
                                      Violation of the FLSA:
                                      Failure to Pay Overtime
                                          29 U.S.C. § 207

        35.     All previous paragraphs are incorporated as though fully set forth herein.

        36.     Plaintiff brings this cause of action under 29 U.S.C. § 216(b).

        37.     Defendant is required under the FLSA, 29 U.S.C. § 207, to pay wages to Plaintiff

at a rate no less than one-and-one-half times their regular hourly rate of pay for all time worked in

excess of forty (40) hours in individual workweeks.

        38.     Plaintiff is not exempt from receiving overtime benefits under the FLSA because

they were not “executive,” “seasonal,” “administrative,” or “professional” employees, as those

terms are defined under the FLSA.

        39.     Defendant willfully failed and refused to pay Plaintiff overtime wages, as required

under the FLSA, for all hours worked in excess of forty (40) per week.

        40.     Defendant’s willful failure and refusal to pay Plaintiff overtime wages for all hours

worked in excess of forty (40) hours per week in individual workweeks at a rate of at least one and

one-half his regular rates violate the FLSA, 29 U.S.C. §§ 207, 255.

        41.     As a result of these willful unlawful practices, Plaintiff suffered a loss of wages and

is entitled to recover unpaid wages for up to four years prior to the filing of their claims, liquidated

damages, pre- and post-judgment interest, and attorneys’ fees and costs.

                                            COUNT III:
                                         Breach of Contract

        42.     All previous paragraphs are incorporated as though fully set forth herein.

        43.     Defendant and Plaintiff entered into a binding oral contract with Defendant.

        44.     Under the contract, the Plaintiff would receive $3.00 per every delivery as well

keep the tips for her deliveries.

                                                                                                 Page 5
        Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 6 of 11 PageID #:6




         45.   After 2017, the Contract was modified so Plaintiff would be compensated at a rate

of $5.95 an hour for a total of five (5) hours per day as well as receiving $3.00 per delivery and

tips.

         46.   Plaintiff kept track of how much she owed over the years she worked for the

Defendant. The Defendant failed to pay her the flat rate countless and tips she owed countless

times. The amount owed for Defendant’s failure to pay the flat rate per delivery, tips and her hourly

rate is approximately $29,704.89 for the years between 2017 and 2020. Prior to 2017, Plaintiff was

owed $35,019 in wages owed.

                                          COUNT IV:
                                       Promissory Estoppel

         47.   All previous paragraphs are incorporated as though fully set forth herein.

         48.   In 2015 and 2016, Defendant clearly and unambiguously promised to compensate

Plaintiff with the tips she earned per every delivery as well as a delivery fee for every delivery

completed compensation per delivery. She received a $3.00 delivery fee per delivery.

         49.   In 2017 through 2020, Defendant clearly and unambiguously promised to

compensate Plaintiff at a rate of $5.95 an hour for five hours a day as well as receiving

compensation per delivery. She received $3.00 delivery fee per delivery.

         50.   Plaintiff reasonably and foreseeably relied on the Defendant’s promises as

Defendant initially fulfilled her obligations at the beginning of the Plaintiff’s employment.

         51.   Plaintiff’s reliance injured her as she was not reimbursed for worked performed

from January 2017 to January 2020 for a total of $29,704.89.

                                           COUNT V:
                         Violation of the Illinois Minimum Wage Act:
                                Failure to Pay Minimum Wage
                                 820 Ill. Comp. Stat. § 105/4.

         52.   All previous paragraphs are incorporated as though fully set forth herein.

         53.   There is a requirement that every employer shall pay each of the employer's
                                                                                                Page 6
      Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 7 of 11 PageID #:7




       employees at a wage rate of not less than the minimum wage rate specified for each year.

       54.     At times relevant to this Complaint in 2015, 2016, 2017, 2018, 2019 and 2020 the

       Illinois minimum wage for non-exempt employees was $8.25 per hour.

       55.     At times relevant to this Complaint in 2020, the Illinois minimum wage for non-

exempt employees was $9.25 per hour.

       56.     At all times relevant to this Complaint, the Plaintiff was not exempt from the

minimum wage the Illinois Minimum Wage Act.

       57.     Defendant violated the Illinois Minimum Wage Act by not paying the Plaintiff the

required minimum wage for work performed between November 2015 and January 2020.

       58.     Defendant was not entitled to claim this tip credit for Plaintiff because it failed to

follow all requirements necessary for application of a tip credit including notification

requirements, tip pooling requirements, and allowing the retention of all tips by the employee. 820

Ill. Comp. Stat. § 105/4(c).

       59.     Defendant’s failure to pay the Plaintiff according to the Illinois Minimum Wage

Act, results in Plaintiff’s entitlement to damages, unpaid minimum wages and unpaid overtime

compensation and the costs of bringing the action. 820 Ill. Comp. Stat. § 105/12(b).

                                          COUNT VI:
                                    Violation of the FLSA:
                                Failure to Pay Minimum Wage
                                        29 U.S.C. § 206

       60.     All previous paragraphs are incorporated as though fully set forth herein.

       61.     The FLSA requires that employers compensate all non-exempt employees for every

hour worked in a workweek. See 29 U.S.C. § 206(a)-(b).

       62.     At all times relevant to this Complaint, Plaintiff was not exempt from the minimum

wage provisions of the FLSA.



                                                                                               Page 7
      Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 8 of 11 PageID #:8




       63.      Defendant failed to pay Plaintiff minimum wage for all hours worked, in violation

of the FLSA.

       64.      In violating the FLSA, Defendant acted willfully, without a good faith basis and

with reckless disregard of applicable federal law.

       65.      Defendant is an established employer and therefore knew (or should have known)

its policies violated the FLSA.

       66.      Plaintiff, on the other hand, trusted Defendant to pay minimum wage in accordance

with the law.

       67.      The decision and practice by Defendant to not pay minimum wage for all hours

worked was neither reasonable nor in good faith.

       68.      Under 29 U.S.C. § 203(m), an employer can pay less than the minimum wage if the

employee is considered a tipped employee.

       69.      Defendant was not entitled to claim this tip credit for Plaintiff because it failed to

follow all requirements necessary for application of a tip credit including notification

requirements, tip pooling requirements, and allowing the retention of all tips by the employee. 29

U.S.C. § 203(m).

       70.      Accordingly, Plaintiff is entitled to wages for all hours worked pursuant to the

FLSA in an amount equal to their regular rate of pay, plus damages, attorneys’ fees and costs.

                                            COUNT VII:
                                     Failure to Pay Overtime
                                   820 Ill. Comp. Stat, § 105/4a

       71.      All previous paragraphs are incorporated as though fully set forth herein.

       72.      Plaintiff brings this cause of action under Illinois wage and hour laws.

       73.      Defendant is required to pay wages to Plaintiff at a rate no less than one-and-one




                                                                                                Page 8
      Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 9 of 11 PageID #:9




half times their regular hourly rate of pay for all time worked in excess of forty (40) hours in

individual workweeks.

       74.     Plaintiff is not exempt from receiving overtime benefits under the FLSA because

they were not in sales or agricultural work or exempt under the FLSA.

       75.     Defendant failed and refused to pay Plaintiff overtime wages, as required, for all

hours worked in excess of forty (40) per week as Defendant only paid her an hourly wage for 5

hours a day.

                                         COUNT VIII:
                                     Violation of the FLSA:
                                    Failure to Keep Records
                                         29 U.S.C. § 211

       76.     All previous paragraphs are incorporated as though fully set forth herein.

       77.     The FLSA requires employers to make, keep, and preserve such records of the

persons employed by him and of the wages, hours, and other conditions and practices of

employment maintained by him.

       78.     Plaintiff states that no formal keeping of her hours, deliveries made, pay rate,

overtime or wages earned were kept by her employer.

       79.     As Defendant failed to keep records as required pursuant to 29 U.S.C. § 211, this

Court should enter an Order finding Defendant violated 29 U.S.C. § 211 by failing to keep such

records.

                                                 COUNT IX:
                                         Violation of Illinois Law:
                                         Failure to Keep Records
                                        820 Ill. Comp. Stat. § 105/8

       80.     All previous paragraphs are incorporated as though fully set forth herein.

       81.     Mirroring the FLSA, Illinois law requires employers to make and keeps records of



                                                                                              Page 9
    Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 10 of 11 PageID #:10




the persons employed by him and of the wages, hours, and other conditions and practices of

employment maintained by him for a period of not less than three (3) years.

       82.     Plaintiff states that no formal keeping of her hours, deliveries made, pay rate,

overtime or wages earned were kept by her employer.

       83.     As Defendant failed to keep records as required pursuant to 820 Ill. Comp. Stat.

§105/8, this Court should enter an Order finding Defendant violated 820 Ill. Comp. § Stat. 105/8

by failing to keep such records.

                                       RELIEF SOUGHT

   1. Plaintiff respectfully requests judgment as follows:

       A.      An Order holding Defendant unlawfully withheld personnel information

requested by Plaintiff’s counsel in violation of 820 Ill. Comp. Stat. § 40/2;

       B.      An Order holding that Defendant entered into a contract with Plaintiff to pay her

$3.00 per delivery made

       C.      An Order holding that Defendant violated the contract with Plaintiff to pay her

$3.00 per delivery made;

       D.      An award of damages to Plaintiff by for Defendant’s breach of contract of at least

$29,704.89 for the damages experienced by Plaintiff as a result of Defendant’s breach;

       E.      An Order holding Defendant violated the FLSA by failing to pay Plaintiff at least

minimum wage for all hours worked;

       F.      An award of damages to Plaintiff for Defendant’s failure to pay Plaintiff at least

the federal minimum wage pursuant to the FLSA for all hours worked;

       G.      An Order holding Defendant violated the 820 Ill. Comp. Stat. § 105/4 by failing

to pay Plaintiff at least minimum wage for all hours worked;

       H.      An award of damages to Plaintiff for Defendant’s failure to pay Plaintiff at least the

Illinois minimum wage pursuant to 820 Ill. Comp. Stat. § 105/4 for all hours worked;
                                                                                             Page 10
    Case: 1:20-cv-07124 Document #: 1 Filed: 12/02/20 Page 11 of 11 PageID #:11




       I.      An award of liquidated damages to Plaintiff for Defendant’s failure to pay at least

the state and federal minimum wage for all hours worked;

       J.      An Order holding Defendant violated 29 U.S.C. § 211 and 820 Ill. Comp. Stat.

§105/8 by its failure to keep adequate records;

       K.      Any such other and further relief as may be necessary and appropriate.

       L.      An award of reasonable attorney’s fees and costs for all claims pursuant to 29

U.S.C. § 216(b) and 820 Ill. Comp. Stat. § 105/12(b).


Date: December 2, 2020                         Respectfully submitted,


                                               /s/ Marcus Gray
                                               Marcus Gray (IL Bar No. 6325640)
                                               GRAY LAW, P.C.
                                               1136 S. Delano Ct.,
                                               Chicago, IL 60605
                                               Telephone: (773) 842-6559
                                               Email: marcus@graylawil.com

                                               Local Counsel for the Plaintiff

                                               /s/Jessica R. Doogan________________
                                               Jessica R. Doogan (OH Bar No. 0092105)*
                                               Robert E. DeRose (OH Bar No. 0055214)*
                                               BARKAN MEIZLISH DEROSE
                                               WENTZ MCINERNEY PEIFER, LLP
                                               250 E. Broad Street., 10th Floor
                                               Columbus, OH 43215
                                               Telephone: (614) 221-4221
                                               Facsimile: (614) 744-2300
                                               Email: jdoogan@barkanmeizlish.com
                                                       bderose@barkanmeizlish.com
                                               *Pro Hac Vice Forthcoming

                                               Lead Counsel for the Plaintiff

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury as to all claims so triable.

                                               /s/ Marcus Gray
                                               Marcus Gray
                                                                                           Page 11
